 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 660DIC Entertainment, L.P. and Motion Picture Screen Cartoonists and Affiliated Optical Electronic and Graphic Arts, Local 839, I.A.T.S.E., Peti-tioner. Case 31ŒRCŒ7705 May 28, 1999 ORDER DENYING REVIEW BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND BRAME The National Labor Relations Board, by a three-member panel, has considered the Employer™s request for review of the Acting Regional Director™s Decision and Direction of Election (pertinent portions of which are attached as an appendix).1  The request for review raises a substantial issue solely with respect to whether story-board supervisors are supervisors within the meaning of the Act.  The Board concludes, however, that this issue can best be resolved through use of the Board™s chal-lenge procedure.  Accordingly, the Decision is amended to permit storyboard supervisors to vote under challenge and the request for review is denied in this and all other respects.  Regarding the voter eligibility formula, the Acting Re-gional Director found that the Employer™s ﬁfreelanceﬂ employees have a reasonable expectation of future em-ployment, and, thus, they are eligible to vote if they have been employed in the unit on at least two productions for a minimum of 5 working days during the 12 months pre-ceding his decision, or who worked at least 15 working days in the last 12 months preceding his decision.  The Employer does not contest the use of a 15-day require-ment for eligibility. But, the Employer argues that the Board should find eligible only those employees who have worked on at least two productions for a total of at least 15 days within the preceding 12 months. Contrary to the Employer, we agree that the Acting Regional Di-rector carefully tailored an appropriate eligibility formula reflecting the circumstances of this case. In devising eligibility formulas to fit the unique condi-tions of any particular industry, the Board seeks ﬁto per-mit optimum employee enfranchisement and free choice, without enfranchising individuals with no real continuing interest in the terms and conditions of employment of-fered by the employer.ﬂ  Trump Taj Mahal Casino Re-sort, 306 NLRB 294, 296 (1992). The Board has sought to be flexible in devising various formulas suited to unique conditions in the different entertainment indus-tries, where employees are often hired to help on a day-by-day or production-by-production basis, to afford em-ployees with a continuing interest in employment the optimum opportunity for meaningful representation.  See, e.g., Medion, Inc., 200 NLRB 1013 (1972) (em-ployees eligible where they worked two productions for 5 days over 1 year); American Zoetrope Productions, 207 NLRB 621 (1973) (employees eligible where they worked two productions during the past year); Block-buster Pavilion, 314 NLRB 129, 142Œ143 (1994) (same); Juilliard School, 208 NLRB 153 (1974) (employees eli-gible where they worked two productions for a total of 5 days over 1 year, or at least 15 days over a 2-year pe-riod); Society of Independent Motion Picture Producers, 94 NLRB 110, 112 (1951) (carpenters and set erectors eligible where they worked 2 days over a 6-month pe-riod); and 123 NLRB 1942, 1950 (1959) (motion picture musicians eligible where they worked 2 days over a 1-year period).                                                                                                                       1 Review was requested with regard to the Acting Regional Direc-tor™s finding that the storyboard supervisors are not supervisors within the meaning of Sec. 2(11) of the Act, and his finding eligible to vote all employees who worked at least two productions for at least 5 days in the last 12 months preceding his decision, or who worked at least 15 days in the last 12 months preceding his decision. The Acting Regional Director devised a formula that is similar to that found in Medion, supra.  However, he also included employees who worked at least 15 working days for the Employer during the year prior to his deci-sion.  The Acting Regional Director apparently devised the alternative ﬁ15 days over a 1-year periodﬂ voter eligi-bility requirement because he found ﬁthe record in the instant case does not reveal the details of the employ-ment history of the employees or any general employ-ment pattern, in terms of the number of days, weeks, or months employees work on particular projects and the frequency with which they return to work for the Em-ployer.ﬂ  Thus, we lack the detailed evidence here to de-termine whether most of these employees worked on two or more projects.2  The record shows that 17 unit em-ployees have worked at least 3 weeks for the Employer, all of the Employer™s 8 ﬁnewﬂ hires were already work-ing for the Employer, and at least 14 were hired for 40 hours per week.   The Employer has not shown that the Acting Regional Director™s added alternative of requiring a minimum of 15 days work in the year prior to his decision is unrea-sonable under the circumstances present in this case.   2 The Employer, contrary to the Acting Regional Director, contends that the ﬁevidence is undisputed that a substantial number of the em-ployees in the petitioned-for unit have been under [its] employ only for a single production.ﬂ  The cited evidence does not support the Em-ployer™s assertion that the Employer employs a substantial number of employees for only one production.  The relevant evidence only estab-lishes what the start and end date of employment is and whether the employee, at the time of employment, currently occupied a position with the Employer.  There are 17 unit members represented.  Of these, four hirees currently occupied a position on the same project, two hirees currently occupied a position with the Employer, but the name of the project was not readable on the exhibit, one hiree currently occu-pied a position on another project, and one hiree, hired for ﬁdevelop-mentﬂ currently occupied a position in ﬁdevelopment.ﬂ  All the 3 to 5 weeks-employment employees currently occupied positions.  There is one 25 hour per week employee hired for 33 weeks, two employees whose hours per week are unreadable on the exhibit, and the rest work 40 hours per week. 328 NLRB No. 86  DIC ENTERTAINMENT, L.P. 661American Zoetrope,
 supra, a film industry case relied on 
by the Employer for its contention that there is an estab-
lished standard formula within the entertainment indus-
try, itself modified the formula in another film industry 
case, Medion, supra.  It did so in order to adapt 
Medion
™s 
formula to the unique facts in 
American Zoetrope
.  In 
American Zoetrope
, the Board devised its formula of 
requiring work on at least two productions because the 
only
 evidence produced in the record relevant to the em-
ployer™s satisfaction with an employee™s work was 
whether the employer reempl
oyed the employee within a 
reasonable period of time.  Indeed, we emphasized in 

American Zoetrope 
that it is the Board™s responsibility to 
devise an eligibility formula that is ﬁcompatible with our 

obligation to tailor our general eligibility formulas to the 
particular facts of the case.ﬂ  
American Zoetrope,
 supra, 
207 NLRB at 623.  
Furthermore, whereas 
Medion 
and 
American Zoetrope
 involved the motion picture industry, the instant case 
concerns predominantly the television animation indus-
try.  The circumstances in 
the television industry, e.g., 
multiple episodes for each pr
oject, do not appear to be 
the norm for the film industry, and thus a different for-

mula may be, and in the instant case is, more appropriate.   
Accordingly, we deny the Employer™s request for re-
view in this regard. 
APPENDIX 
REGIONAL DIRECTOR™S DECISION AND DIRECTION 
OF ELECTION 
The Petitioner seeks to represent a unit comprised of all full-
time and regular part
-time employees who work in the produc-
tion of animated cartoons.  The Em
ployer asserts that the direc-
tors and storyboard supervisors should be excluded from the 
unit because they are statutory supervisors and that the writers 
should be excluded from the unit because they are independent 
contractors.  In addition, the Employer asserts that employees 
who have a definite 
termination date should be excluded from 
the unit as ﬁtemporaryﬂ employees.  The parties have agreed 
that employees in the following
 classifications should be in-
cluded in the unit (assuming that they are not excludable as 
temporary employees): storyboa
rd revisionists, model design-ers, color key artists, visual 
development artists, and back-
ground artists. The Employer produces cartoons,
 primarily for videos and 
television series. The television series generally have either 13, 
26, 40,
 52, or 65
 episodes.  At the time of the hearing in this 
matter, the Employer was working on the television series 
Sa-brina, which has 65
 episodes, and the Employer was complet-
ing work on the television series 
Sherlock Holmes. DIC does not employ animators.  After preproduction work 
is completed, the work is sent to either Korea or China, where 

the animation work is performed.  Similarly, the postproduction 
work is not performed by employ
ees of DIC.  Wth respect to 
the preproduction work currently being performed by the Em-
ployer, the record reveals that some of the preproduction work 
is performed by outside studios
, with whom the Employer sub-
contracts, and other preproducti
on work is performed by DIC 
employees.  In addition, some of the preproduction work is 
performed on a ﬁfreelanceﬂ basis.  The Employer uses the term 
ﬁfreelanceﬂ to refer to a situation where somebody, who may or 
may not be a regular DIC employee, is hired to work on a par-
ticular project for a set price.  DIC employees sometimes per-
form ﬁfreelanceﬂ work for DIC over the weekend or after work 
hours. Once the Employer receives an acceptable script, the script is 
broken down by the production coordinators and/or the associ-
ate producers.  Sometimes the director also breaks down the 
script.  A ﬁbreakdownﬂ of a script is a work list describing eve-
rything in the script that must be designed, such as the back-
ground, the characters and the props.  The breakdown is given 
to an outside studio, with whom the Employer contracts to de-
sign the models for each item that must be drawn.  The Em-
ployer also provides the model company with stock characters 
which set the style of the show.  The stock characters are de-
signed by DIC™s development de
partment or by another com-
pany.  According to the vice president of production, the stock 

characters usually are designed by ﬁfreelancers.ﬂ  The model 
design companies fax the model designs to the Employer.  If 
the director is not satisfied wi
th a model design, employees of 
DIC may make revisions. 
After the models are designed, the color key artists and 
background artists select the colors and paint the characters, 

props, and backgrounds.  Also, the 
model packs are sent to an 
outside company where storyboard artists design a storyboard. 
A storyboard consists of visual 
pictures that show the action for 
a script.  The storyboard has bl
ocks for the drawings of each 
scene and other blocks for words that describe the scene and for 
the dialogue lines.  It also contains
 blocks of space in which, as 
will be described below, the ﬁsluggerﬂ marks the time for each 

scene.  DIC does not employ st
oryboard artists on staff. 
After the storyboard is created, a storyboard supervisor em-
ployed by DIC becomes involved in the project.  The director 
goes through the storyboard and ma
ke notes of revisions which 
should be made.  Sometimes the storyboard supervisor also 
goes through the storyboard and 
makes notes about necessary 
revisions.  The notes are given to the outside company, which 

usually has 1 week to make the corrections.  After the story-
board is returned, the director (and sometimes the storyboard 
supervisor) goes through the storyboard making notes of other 
revisions to be made.  At that
 point, storyboard revisionists 
employed by DIC make the remaining revisions to the story-

board.  Sometimes the storyboard supervisor also makes revi-
sions.  After the director is satisfied with the storyboard, it is 
given to a ﬁsluggerﬂ to be ﬁslugged.ﬂ  A storyboard slugger is a 
director or animator with a keen sense of timing, who marks the 
rough time for all actions so that they know how much time to 
allot to each scene.  The stor
yboard slugger is a ﬁfreelancer.ﬂ 
After the storyboard is ﬁslugged,ﬂ actors record the script 
and exposure sheets are ﬁtrack read,ﬂ so that the appropriate 
words are matched to each frame of film.  The words are pho-
netically written down so that 
the animators will know how the 
mouths of the talking character
s should look.  Packets contain-ing the ﬁsluggedﬂ storyboard, th
e exposure sheet timing (depict-
ing the starting and ending film frame for each scene), and 

color packs are then shipped overseas where the actual anima-
tion begins. 
DIC currently employs two mo
del designers, seven story-
board revisionists, one color key artist, three visual develop-
ment artists, and three backgr
ound artists.  Th
ese employees 
will collectively be referred to 
as preproduction artists.  The 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 662visual development artists work on the development of new 
shows and on in-house graphic arts projects, such as projects 
relating to advertising or award 
presentations.  They also do 
ﬁfreelanceﬂ work on productions 
in progress.  For example, 
they may perform color key work over the weekend or after 
regular hours.  The preproducti
on artists work at the Em-ployer™s facility.  They are paid weekly for 40 hours of work. 
They do not work overtime.  If overtime work is required, the 
Employer will ask one of them to work ﬁfreelanceﬂ after hours 
or on weekends, usually away from 
the office for a set fee.  The 
preproduction artists do not punch a timeclock or maintain 
timecards.  Although they do not have set hours, they generally 
report for work between 9:30 and 10:15 a.m. and leave work 
between 6 and 7:15 p.m.  The preproduction artists receive paid 
vacation time after they ha
ve worked for 6 months. 
. . . . The Employer urges that the eligibility formula used by the 
Board in Medion, Inc.,
 200 NLRB 1013 (1972), which in-
volved an employer in the entert
ainment industry, be used to 
determine voter eligibility herein.  In 
Medion, 
the Board noted 
its responsibility ﬁto devise an eligibility formula which will 
protect and give full effect to th
e voting rights of those employ-
ees who have a reasonable expect
ancy of further employment.ﬂ 
Therefore, noting a pattern of employment where crews were 
hired for particular productions
, sometimes only working for 1 
day before being laid off wi
thout any promise of reem-
ployment, the Board found it would be appropriate to permit all 
employees who worked on at le
ast two productions for a mini-
mum of 5 working days during the preceding year to vote.  The 
formula used in Medion was modified in American Zoetrop 
Productions, 207 NLRB 621, 623 (1973), so as to permit all 
employees who worked on at le
ast two productions in the pre-
ceding year to vote, regardless of whether or not they worked 
for 5 days.  In doing so, the Board noted its ﬁobligation to tailor 
[its] general eligibility formulas to the particular facts of the 
case,ﬂ  Id. at 623, 
as well as its ﬁresponsibility to devise an 
eligibility formula which will protect and give full effect to the 
voting rights of those employees who have a reasonable expec-
tancy of further employment.ﬂ Id. at 622. In 
American Zoetrop and Medion, 
the employees worked for short-term, sporadic, 
and intermittent periods of time.  In 
American Zoetrop Produc-tions, supra, the Board found that the employees typically only 
worked for 1 or 2 days at a time. 
The record in the instant case does not reveal the details of 
the employment history of the 
employees or any general em-
ployment pattern, in terms of 
the number of days, weeks, or 
months employees work on particular projects and the fre-
quency with which they return to work for the Employer.  
However, the record clearly establishes that the current em-
ployees have worked and will continue to work on the 
Sabrina 
project for a significant period of time.  The requisition forms 
which are in the record indicate that unit employees will work 
on Sabrina for periods ranging from 4 to 48 weeks, with the 
vast majority of such empl
oyees working between approxi-
mately 20 and 35 weeks.  Since some of the employees work-
ing on Sabrina, who have been employed for a substantial pe-
riod of time, may not have worked on another project for this 
employer, it would not be appropriate to use a formula which 
disenfranchises employees who ha
ve not worked on at least two 
projects.  I agree with the Petitioner that the application of a 

strict 
Medion 
formula in this case would be wrong and would 
violate the Board™s policy of 
adopting a formula which ﬁwill 
likely insure eligibility to the greatest number of employees 
having a direct and substantial in
terest in the choice of repre-
sentatives.ﬂ  
Steiny & Co., 
308 NLRB 1323, 1326 (1992). 
I conclude that in the circumstances herein, the most useful 
formula would be one that accord
s voting eligibility to all em-
ployees who meet the standard criteria for eligibility and also 
accords eligibility to employees who have been employed by 
the Employer in the unit on at
 least two productions for a minimum of 5 working days during the 12 months preceding 

the issuance of this decision or who worked at least 15 working 
days in the 12 months preceding the issuance of this decision, 
and who have not quit or been 
terminated for cause.  This 
modification of the 
Medion 
formula is necessary to avoid disen-
franchising employees who have 
worked for a significant pe-
riod of time, but only on one production.  As noted above, the 
employees in 
Medion 
typically worked for only short periods of 
time. See 
Manncraft Exhibitors Services, 
212 NLRB 923 (1974); Julliard School, 
208 NLRB 153 (1974). 
  